Citation Nr: 0948539	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  05-09 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative changes of the thoracic and lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from June 1977 to November 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for degenerative 
changes of the thoracic and lumbosacral spine, and assigned a 
10 percent disability rating, effective from January 23, 
2003.  By March 2005 rating decision, the RO granted a 20 
percent rating for degenerative changes of the thoracic and 
lumbosacral spine, effective from January 23, 2003.  In June 
2007, the Board remanded this matter in order for the veteran 
to be scheduled for a hearing.  In September 2007, the 
veteran testified at a Travel Board hearing at the RO before 
the undersigned Veterans Law Judge.  In November 2007, the 
Board remanded this matter for further evidentiary 
development.  

With regard to the veteran's claim for service connection for 
degenerative disc disease of the cervical spine, to include 
as secondary to service-connected disabilities, the Board 
notes that by September 2009 rating decision, the RO granted 
service connection for degenerative disc disease of the 
cervical spine, and assigned a 30 percent rating, effective 
from April 19, 2004.  As this rating decision represented a 
total grant of the benefits sought on appeal for this issue, 
the Board notes that this issue is no longer before the 
Board.  

In a letter dated in May 2009, the veteran discussed his 
service-connected right great toe, and basically claimed he 
had arthritis in the toe that caused him pain to walk, and he 
also reported that pressure on the scar on the top surface of 
his foot caused pain and burning in his toes.  Additionally, 
received from the Veteran in October 2009, was a statement in 
support of claim (VA Form 21-4138) in which he requested an 
earlier effective date for the grant of service connection 
for degenerative disc disease of the cervical spine.  He also 
made informal claims for an increased rating for his service-
connected impairment of the toes of the right foot and a 
lower right leg condition.  Finally, he made an informal 
claim for service connection for bilateral hip degeneration 
secondary to the service-connected lower right leg condition.  
As none of these aforementioned claims/contentions have yet 
to be addressed by the RO (or the AMC), they are referred for 
appropriate action.

In a document titled "Appellant's Post-Remand Brief", dated 
in November 2009, the veteran's representative indicated that 
the AMC failed to develop four claims, including:  service 
connection for a urinary condition, including as secondary to 
service-connected disabilities, in particular the service-
connected spine disorder; service connection for erectile 
dysfunction, including as secondary to service-connected 
disabilities, in particular the service-connected spine 
disorder; service connection for a lower left extremity 
disorder, including as secondary to service-connected 
disabilities, in particular the service-connected spine 
disorder; and service connection for a lower right extremity 
disorder, including as secondary to service-connected 
disabilities, in particular the service-connected spine 
disorder.  Although the veteran's representative indicated 
that these four issues were inextricably intertwined with the 
claim for a higher rating for the service-connected 
degenerative changes of the thoracic and lumbosacral spine, 
the Board concludes otherwise.  In that regard, the Board 
notes that Note (1) to the General Rating Formula for 
Diseases and Injuries of the Spine, provides that any 
associated objective neurological abnormalities, including, 
but not limited to bowel or bladder impairment, should be 
evaluated separately under the appropriate Diagnostic Code.  
Thus, the Board concludes that these four service connection 
claims are not inextricably intertwined with the issue 
currently on appeal.  Moreover, since these four service 
connection claims have not yet been addressed by the RO (or 
the AMC), they are referred for appropriate action.


FINDING OF FACT

The Veteran's service-connected degenerative changes of the 
thoracic and lumbosacral spine have been manifested by 
complaints of chronic pain, limitation of range of motion 
with pain, additional limitation of range of motion with 
repeated movements, stiffness, weakness, spasms, 
fatigability, flare-ups, and functional impairment due to 
pain.


CONCLUSION OF LAW

The criteria for a 40 percent rating for degenerative changes 
of the thoracic and lumbosacral spine have been met.  
38 U.S.C.A. § 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice should 
be presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the United States 
Supreme Court (Supreme Court) has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of a 
decision of the Board, a court shall take due account of the 
rule of prejudicial error.  The Supreme Court in essence held 
that - except for cases in which VA has failed to meet the 
first requirement of 38 C.F.R. § 3.159(b) by not informing 
the claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.   Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in November 2007 that fully 
addressed the notice elements.  This letter informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
Board also notes that in the November 2007 letter, the 
Veteran was advised as to how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, he has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's private treatment records, including as 
directed in the Board's November 2007 remand.  In September 
2003, February 2005, and August 2009, the Veteran underwent 
VA examinations of his thoracic and lumbosacral spine.  In 
that regard, the Board finds that the VA examinations are 
adequate.  Each examination, except for the September 2003 VA 
examination, included a review of the claims folder and a 
history obtained from the Veteran.  Examination findings were 
reported, along with diagnoses/opinions, which were supported 
in the record.  The examination reports are adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
310-11 (2007).  In addition, it appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

On VA examination in September 2003, the Veteran complained 
of constant aching lower back pain, which increased with 
prolonged standing and improved with changing positions or 
stretching his legs.  He reported he also had pain which 
occasionally runs down the back of his left leg.  He used a 
shoe lift to adjust the shortening of his right leg.  He 
reported flare-ups of back pain when his back went out, and 
he described severe back pain which was prostrating in 
nature.  He reported he had to lie on the floor during these 
times and that it usually persisted for two days.  On 
examination, the curvature of the back was intact, with no 
swelling or tenderness.  With a goniometer, forward flexion 
was reported to be to "205 degrees" (apparently a 
typographical error) and extension was to 30 degrees.  Range 
of motion in all directions was noted to be very slow and 
careful, with notable fatigability, as well as difficulty 
performing maneuvers against any significant resistance.  
Range of motion in all directions decreased with repeated 
movements, which was due to increased tenderness in the lower 
back.  X-rays showed mild degenerative changes involving the 
lower thoracic and lumbar spine, marked disc disease at the 
level of L5-S1, and spondylolysis without associated 
spondylolisthesis.  

In his April 2004 notice of disagreement, the Veteran 
reported that after eight years at a job, he quit to become a 
TSA screener for Department of Homeland Security.  He claimed 
that he then found out that prolonged standing aggravated his 
lower back as did the continuous lifting of luggage.  He 
reported he spent several weekends on his back and had to 
call in sick a few times.  He then left the TSA to pursue 
office work, and reported he then discovered that prolonged 
sitting was not advantageous to his back or leg, in that he 
had to constantly change positions or get up and walk around.  
With regard to bed rest prescribed by a physician, he 
reported having this condition since 1979, and had long since 
given up going to the doctor and reportedly being told there 
was nothing the doctor could do.  He also reported that the 
Fayetteville VA was an hour and a half away, which would seem 
like an eternity if his back was out.  He also reiterated 
that he was down due to his back every four to six weeks, for 
two to three days each time.  

On VA examination in February 2005, the Veteran reported his 
low back pain was 7 out of 10 on most days, but could 
approach 10/10 once a month and last for several days.  His 
pain was increased with driving, prolonged standing, or 
twisting, and was relieved by muscle relaxants, activity 
modifications, and medication.  He reported functional 
impairments during flare-ups, once a month, in which he had 
to stop and rest.  He also reported functional impairment 
with residual activities which occurred at least once a month 
and lasted for several hours at a time.  He was able to walk 
a quarter mile before he had to stop and rest.  He reported 
that he had to avoid many jobs because of his back and was 
involved in vocational rehabilitation.  Evaluation of the 
spine showed no spasms, tenderness or weakness appreciated.  
He was able to forward flex to 80 degrees without pain and to 
90 degrees with pain.  He was able to extend to 30 degrees 
without pain.  X-rays showed degenerative joint disease, 
multiple sites, throughout the cervical, thoracic, and lumbar 
spine.  The examiner opined that the Veteran's current mild 
arthritis was related to the injury in service, and that 
since his leg length discrepancy had been corrected, he 
should not have this continued amount of problems as he 
describes.  The examiner noted that the Veteran's major 
functional impairment appeared to be pain, followed by 
weakness, fatigue, and lack of endurance following repetitive 
use.  

In a VA treatment record dated in July 2005, the Veteran 
reported he drove a concrete truck for eight years, and then 
quit to go to TSA.  After one year with TSA, he sold 
insurance due to being laid off.  It was noted that he was 
receiving "benefits" and had attended college while driving 
a cement truck in the summer.  In September 2005, he was 
found to have bilateral paraspinal lumbar contractures 
elicited by increased muscle tone and pain on palpation of 
the paraspinal muscles in the lumbar area.  He had decreased 
range of motion to maximal flexion of his lumbar spine.  

Received from the Veteran's wife in September 2007 was a 
personal statement in which she reported she married the 
Veteran in 1987 and over the years had seen him bedridden and 
miss work for as long as 10 days because of his back.  She 
reported she had helped him off the floor many times, and 
debated whether she should call an ambulance due to the 
severity of his pain.  She indicated he had even resorted to 
using a cane at times when his back went out.  

In a consultation report dated in August 2007, Dr. Douglas of 
Advanced Alternative Healthcare, LLC, reported that the 
Veteran complained of a constant aching throughout the spine, 
with frequent sharper pains related to movement or activity.  
His pain improved with medicine and lying down, and worsened 
with walking, standing, and prolonged sitting.  He worked as 
a truck driver.  On examination it was noted that his joints 
were stiff, he had difficulty sitting, standing, and walking, 
and he denied any joint swelling.  He also had mild lumbar 
scoliosis, decreased lumbar lordosis, and thoracic kyphosis.  
The paraspinal muscles in the lumbar region were tight 
bilaterally, and worse on the right.  The impression was that 
the Veteran had low back and neck pain that appeared to be 
due to articular, myofascial, and ligamentous dysfunction.  
Dr. Douglas noted that the Veteran's scoliosis was likely the 
result of his short leg, which went untreated for many years, 
and has the potential to cause pain in the affected area.  It 
was also noted that the altered structure can also produce 
accelerated degenerative changes in the spine.  

In September 2007 the Veteran testified that he had chronic 
back pain no matter what position he was in, and that pain 
radiated throughout different areas of his body depending on 
how he moved.  He testified that he had to be constantly 
aware of how he moved.  He reported having flare-ups where 
sometimes his back went completely out and he had to lay on 
the floor and could not even roll over.  He testified that 
flare-ups lasted between three and ten days, and averaged 
five days in length.  He took medication for the back pain, 
which helped.  He testified that two to three times a year he 
had episodes where he was restricted to bed rest.  

In a letter dated in December 2007, J.M., the plant manager 
for Conco reported that the Veteran had worked for them since 
April 1994, except between October 2002 and June 2004 when he 
was employed by the TSA.  J.M. reported he was the Veteran's 
manager since 2000, and that throughout that time the company 
had willingly made accommodations for the Veteran due to his 
back, neck, and leg problems.  J.M. indicated that on 
average, the Veteran's attendance at work was affected on a 
bimonthly basis due to his back, neck, and leg - whether from 
scheduling time off for a doctor's appointment or taking a 
time out for recuperation.  J.M. reported that at times he 
had seen the Veteran favoring his back and given him the 
option to go home early - and sometimes the Veteran did and 
other times he did not.  J.M. indicated that on some days the 
Veteran reported for work and requested he be sent to pump 
jobs only or those requiring no chutes be carried, to which 
the company accommodated if possible.  J.M. noted that the 
Veteran climbed the ladder on his truck as little as possible 
due to his knee.  It was J.M.'s opinion that on a weekly 
basis the Veteran reported for work on days when it would be 
more beneficial to him physically to have stayed at home, but 
that he reported for work due to a sense of responsibility to 
his family and the scheduling needs of the company.  Finally, 
J.M. noted that the Veteran had inquired for other positions 
in the company which were physically less demanding, but 
there were no openings available at that time.

Treatment records from Advanced Alternative Healthcare, 
L.L.C. showed that in January 2008 the Veteran underwent an 
MRI of the lumbar spine.  At that time he complained of pain 
with radiculopathy.  The impressions were broad disc bulge at 


L5-S1 with superimposed central disc protrusion; broad disc 
bulge at L3-4 and L4-5 without central canal stenosis; and 
mild left-sided foraminal narrowing at L4-5.  Later in 
January 2008, a progress note showed that he complained of 
chronic low back and thoracic pain, which was the same as 
when it started. He indicated that the pain improved with 
rest and worsened with work and activities.  He reported 
having chiropractic treatment which reportedly made his 
condition worse.  The assessment was degenerative disc 
disease and degenerative joint disease of the spine, low back 
pain, and spinal stenosis.  Injection therapies were 
discussed. 

Treatment records from St. John's Spine Center showed that in 
February 2008 the Veteran was seen for an initial evaluation, 
and he reported having persistent problems with his back 
pain.  He reported that the back pain radiated down both 
legs, with the left worse than the right.  He characterized 
his back pain as 50/50 neck and low back, but indicated at 
times the pain became very severe, especially when his low 
back goes out.  He indicated that three times per year he 
misses a significant amount of work to recover from back pain 
aggravation.  On a daily basis he had twinges of pain that 
reached a level of 10 if he moved the wrong way.  There were 
no associated bowel or bladder changes, and he had some 
chronic radiating symptoms into the toes.  He could forward 
bend to 30 degrees and extend fully.  He had difficulty 
squatting because of low back pain.  The impression was 
mechanical low back pain, which was likely due to pelvic 
asymmetry and asymmetric mechanical forces.  Dr. Pak 
indicated he did not see any signs of radiculopathy.  The 
plan was for the Veteran to start physical therapy, and to 
later consider a referral for joint injections.  

Treatment records from SJC Family Practice showed that in 
June 2008, the Veteran continued to have chronic pain to his 
cervical and lumbar spine, and his right lower extremity.  He 
had a previous consultation with vocational rehabilitation 
and three different types of jobs were discussed.  
Examination revealed he appeared to have equal strength of 
the upper and lower extremities and reflexes were 
symmetrical.  

On VA examination in August 2009, the Veteran reported that 
he strained his entire spine in 1979, and that since then his 
condition had progressively worsened.  He 


had a fair response to the medication he took for treatment.  
On review of systems it was noted that he had urinary 
urgency, erectile dysfunction, numbness, paresthesias, and 
leg or foot weakness.  The examiner indicated "no" to the 
question of whether the etiology of these symptoms were 
"unrelated" to the claimed disability.  It was also noted 
that the Veteran had a history of fatigue, decreased motion, 
stiffness, weakness, spasms, and pain in the spine.  He 
described the pain as dull and sharp and moderate in 
severity, lasting for hours on a daily basis.  He reported 
having dull radiating pain to the left leg.  He reported 
having weekly severe flare-ups of the spine that lasted for 
hours, precipitated by any activity and alleviated with 
medication.  He reported that during flare-ups he had a 
decrease in many of his activities.  Inspection of the spine 
showed that the Veteran had normal posture.  His gait was 
abnormal and very slow.  He had lumbar flattening.  
Examination of the thoracic sacrospinalis showed he had pain 
with motion, but no spasm, atrophy, guarding, tenderness, or 
weakness.  Sensory examination of the lower extremities 
revealed normal findings.  Range of motion testing of the 
thoraco-lumbar spine showed flexion was to 50 degrees, 
extension was to 20 degrees, left and right lateral flexion 
and rotation were all to 20 degrees.  There was objective 
evidence of pain following repetitive motion, and additional 
limitations after three repetitions of range of motion.  The 
most important factor was listed as pain, and the range of 
motion on flexion after repetitive motion was limited to 40 
degrees.  It was noted that the Veteran was currently 
employed full time, and had been for 10 to 20 years.  The 
examiner noted there were significant effects from the 
Veteran's back disability on his usual occupation, including 
decreased mobility, problems with lifting and carrying, and 
lack of stamina.  It was noted that he was unable to drive 
when taking narcotics, but he had been able to drive a 
concrete truck for over 12 years.  His back disability 
affected his usual daily activities, including preventing 
chores, exercise, sports, and recreation, and severely 
effecting shopping and traveling, and moderately affecting 
bathing, dressing, toileting, and grooming.  The examiner 
opined that the Veteran's current spine condition was at 
least as likely as not caused by or a result of a service-
connected disability, noting that based on his severe motor 
vehicle accident (in service) and right leg length 
discrepancy, this could have thrown off his spinal alignment 
to create some disc disease.  



III. Analysis

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In deciding the Veteran's claim, the Board has considered the 
decisions in Fenderson v. West,12 Vet. App. 119 (1999) and 
Hart v. Mansfield, 21 Vet. App. 505 (2007), as to whether the 
Veteran is entitled to a higher rating for separate periods 
based on the facts found during the appeal period.

By rating decision dated September 25, 2003, the RO granted 
service connection for degenerative changes of the thoracic 
and lumbosacral spine, and assigned a 10 percent disability 
rating, effective from January 23, 2003, pursuant to 
Diagnostic Code 5292 (in effect at that time).

By March 2005 rating decision, the RO granted a 20 percent 
disability rating for degenerative changes of the thoracic 
and lumbosacral spine, and assigned a 10 percent disability 
rating.

During the pendency of this appeal the regulations governing 
the schedular criteria for rating diseases and injuries for 
the spine were revised effective September 26, 2003.  38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5243.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  The Board notes that the provisions 
of DC 5293 (which pertained to intervertebral disc syndrome) 
had been previously changed, effective from September 23, 
2002.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002).  However, 
those changes were later incorporated into the revised 
regulations for rating disabilities of the spine that became 
effective on September 26, 2003.

The Veteran was provided with the new regulations in the 
March 2005 SOC, he was afforded VA examinations in 2005 and 
2009 that considered the criteria in the new regulations, and 
these regulations were applied in the December 2005 SSOC and 
(by the Appeals Management Center) in the September 2009 SSOC 
- the most recent evaluation of his claim.  When amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000; 
VAOPGCPREC 7- 2003; 38 C.F.R. § 3.114(a).  Therefore, prior 
to September 26, 2003, the Board may apply only the previous 
version of the rating criteria; as of September 26, 2003, the 
Board may apply both versions of the rating criteria.

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.

Prior to September 26, 2003, moderate limitation of motion of 
the lumbar spine warranted a 20 percent rating and severe 
limitation of motion of the lumbar spine warranted a maximum 
40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Similarly, prior to September 26, 2003, a 20 percent rating 
was warranted for lumbosacral strain with muscle spasm on 
extreme forward bending, and loss of lateral spine motion, 
unilateral, standing position.  A maximum 40 percent rating 
was warranted for lumbosacral strain with severe symptoms 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295.

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine 
(codified as amended at 38 C.F.R. § 4.71a).  The new 
regulations provide a 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for favorable ankylosis of the 
entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5242.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
2.

Prior to September 23, 2002, degenerative disc disease could 
be evaluated under Diagnostic Code 5293, which set forth 
criteria for rating intervertebral disc syndrome.  However, 
since the effective date for the grant of service connection 
and assignment of a 20 percent rating is January 23, 2003, 
the Board need only consider the current criteria for rating 
intervertebral disc syndrome.  Thus, effective from September 
23, 2002, intervertebral disc syndrome (preoperative or 
postoperative) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

The Board notes that under 38 C.F.R. § 4.71a, DC 5243, 
intervertebral disc syndrome is rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent rating is 
warranted for incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least two weeks but 
less than four weeks during the previous 12 months.  A 40 
percent rating is warranted for incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the previous 
12 months.  A 60 percent rating is warranted for 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (1).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  Deluca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

After reviewing the record and resolving all reasonable doubt 
in favor of the Veteran, the Board concludes that the 
criteria for a 40 percent rating for the service-connected 
degenerative changes of the thoracic and lumbosacral spine 
have been approximated.  38 C.F.R. § 4.7.  In that regard, 
the Board notes that on VA examination in 2003, range of 
motion was essentially full, but was noted to be slow and 
careful, with fatigability and difficulty performing 
maneuvers against any significant resistance.  On VA 
examination in 2005, forward flexion was to 80 degrees 
without pain and to 90 degrees with pain.  The examiner noted 
that the Veteran's major functional impairment appeared to be 
pain, followed by weakness, fatigue, and lack of endurance 
following repetitive use.  A private treatment record dated 
in February 2008 showed that the Veteran could forward bend 
to 30 degrees and extend fully.  On VA examination in 2009, 
flexion was to 50 degrees and extension was to 20 degrees.  
There was objective evidence of pain following repetitive 
motion, and after repetitive motion flexion was limited to 40 
degrees.  The Board acknowledges that the range of motion 
findings for the Veteran's thoracolumbar spine have varied 
during the appeal period, and most recently, on VA 
examination in 2009, the flexion findings did not meet the 
criteria for a 40 percent rating under either Diagnostic Code 
5292 (no longer in effect) or Diagnostic Code 5242.  However, 
considering his functional limitations due to pain and flare-
ups, and giving the Veteran the benefit of the doubt, it is 
the Board's judgment that the competent medical evidence 
supports the assignment of a 40 percent rating during the 
entire appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, supra. 

In order to achieve an even higher rating, the evidence must 
demonstrate unfavorable ankylosis of the entire thoracolumbar 
spine or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 6 weeks during 
the past 12 months.  However, the competent evidence here 
fails to show ankylosis of the thoracolumbar spine, and while 
the Veteran has reported that his back goes out and that he 
has basically been incapacitated, there is no indication that 
a physician has prescribed bed rest, nor has the Veteran 
reported such episodes lasting for at least 6 weeks.  Thus, a 
rating in excess of 40 percent is not warranted at any point 
during the appeal period.  Fenderson, supra.

In conclusion, the evidence of record supports the assignment 
of a 40 percent rating for the Veteran's service-connected 
degenerative changes of the thoracic and lumbosacral spine.  
The Board notes that in reaching this conclusion the benefit-
of-the-doubt doctrine has been applied.  See 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the Board notes that the Veteran's disability 
does not warrant referral for extra-schedular consideration.  
In exceptional cases where schedular disability ratings are 
found to be inadequate, consideration of an extra-schedular 
disability rating is made.  38 C.F.R. § 3.321(b)(1).  There 
is a three-step analysis for determining whether an extra-
schedular disability rating is appropriate.  Thun v. Peake, 
22 Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.  In the present case, the Veteran has 
reported that his service-connected thoracic and lumbosacral 
disability have impacted his prior job as a truck driver, as 
a TSA screener, and working in an office.  He has reported he 
had to avoid many jobs because of his back problems.  In a 
letter from the Veteran's employer, it was noted that the 
company willingly made accommodations for the Veteran due to 
his back, neck, and leg problems.  He worked part time for a 
period and sought vocational rehabilitation.  Most recently, 
in 2009, the Veteran reported he was employed full time and 
had been for a number of years.  The examiner then noted that 
there was significant effects from the Veteran's back 
disability on his usual occupation.  Thus, while the 
competent evidence of record clearly shows that the Veteran's 
service-connected back disability has interfered with his 
employment, there has been no showing of marked interference.  
In that regard, the Board notes that the Veteran has moved 
through several jobs, but has maintained full time 
employment, and worked for an employer that was willing to 
accommodate his disabilities.  Additionally, the Board notes 
that there is no indication the Veteran has been frequently 
hospitalized due to his back, nor has his service-connected 
back disability involved any other factors of like gravity 
that would render application of regular schedular criteria 
impractical or inadequate to reflect the true disability 
picture.  Therefore, referral for the assignment of an 
extraschedular disability rating is not warranted.

	(CONTINUED ON NEXT PAGE)


ORDER

A 40 percent rating for degenerative changes of the thoracic 
and lumbosacral spine is granted during the entire appeal 
period, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


